Citation Nr: 0015814	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for arteriosclerotic 
heart disease with angina pectoris, status post myocardial 
infarctions, and severe hypertension, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The appellant served on active duty from October 1966 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that the appellant's representative has 
raised the issue of a total evaluation based on individual 
unemployability.  This issue is not currently before the 
Board and is referred to the RO for appropriate action.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's claim for an increased 
evaluation has been obtained by the RO.

2. The arteriosclerotic heart disease with angina pectoris, 
status post myocardial infarctions, and hypertension is 
not manifested by chronic congestive heart failure, or; 
workload of less than 3 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope or; left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.


CONCLUSION OF LAW

The criteria for a rating greater than 60 percent for 
arteriosclerotic heart disease with angina pectoris, status 
post myocardial infarctions, and severe hypertension are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.104, Diagnostic Code (DC) 7005 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, claims for increased 
evaluations are considered to be well grounded.  A claim that 
a disability has become more severe is well grounded where 
the disability was previously service-connected and rated, 
and the claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Because the veteran's claim is well grounded, VA has a duty 
to assist with the development of the claim.  38 U.S.C.A. § 
5107(a) (West 1991).  In this regard, the Board notes that 
the veteran was provided two VA examinations and X-rays and 
an echocardiogram.  In addition, the RO obtained numerous VA 
and private medical records that the veteran indicated were 
available.  The veteran has not indicated that there is any 
other relevant evidence available but not yet of record.  
Overall, the Board finds that no further assistance is 
required to comply with the duty to assist, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991).  Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Evidence

The appellant was initially granted service connection for 
arteriosclerotic heart disease with angina pectoris, status 
post myocardial infarctions, and severe hypertension by 
rating decision dated in December 1990.  He was assigned a 
disability rating of 10 percent initially, 100 percent from 
November 13, 1990 and 30 percent after June 1, 1991.  This 
rating was increased to 40 percent by rating decision dated 
October 1996, and increased to 60 percent in March 1999 
effective February 2, 1998.  The appellant continues to 
assert his disability warrants a higher rating.

In March 1998, the appellant filed a claim for an increased 
evaluation of his arteriosclerotic heart disease with angina 
pectoris, status post myocardial infarctions, and severe 
hypertension.  

A VA echocardiogram performed in February 1998 showed 
adequate left ventricular systolic function but mild septal 
hypokinesis as well as some inferior wall hypokinesis.  The 
ejection fraction was estimated at 40-45 percent.  The 
echocardiogram also showed concentric left ventricular 
hypertrophy and mild mitral regurgitation.  There was reduced 
diastolic compliance.

X-rays taken February 4, 1998 indicate evidence of 
arteriosclerosis.  No acute cardiopulmonary disease was 
noted.  VA treatment notes from March 1997 to July 1998 
indicate by history that the appellant suffered myocardial 
infarctions in 1990 and 1998.  In February 1998 he underwent 
coronary angioplasty of the left anterior descending artery.  
In April 1998 he underwent coronary angioplasty with multi-
link stent to the mid LAD.  On follow-up examination on July 
10, 1998 his coronary artery disease was stable.

A VA procedure note in April 1998 indicates an estimated left 
ventricular ejection fraction of 55 percent.  Upon VA 
examination in August 1998, the appellant reported weakness, 
fatigue, chest pain, shortness of breath and dizziness.  He 
reported experiencing angina anywhere from 3-4 times per day 
and using sublingual nitroglycerin 3-4 times daily.  The 
appellant described the pain as a hurting or pressure 
sensation in the left upper anterior chest with occasional or 
frequent radiation to the left arm depending on his 
activities.  The pain appears mostly related to stress 
according to the examiner.  The appellant reported that 
climbing a flight of stairs would produce chest pain, but 
that intercourse or walking on a flat surface does not 
produce chest pain.

At his personal hearing on January 29, 1999, the appellant 
testified that he becomes short of breath easily and has pain 
after climbing a hill or going hunting, and that he 
occasionally has chest pain just sitting down.  He describes 
these symptoms as moderate.
Lastly, the appellant received a second VA examination in 
February 1999.  He was unable to do a treadmill stress test 
due to hypertension.  The examiner estimated that the 
appellant was able to do between 3 and 5 METs of activity.  
Blood pressure readings were 220/120 standing and 200/100 
lying down.  The appellant reported no chest pain with 
washing, shaving, dressing, desk work, writing, washing 
dishes, or driving a car.  The appellant reported that if he 
walked slowly he could go up two flights of stairs before 
experiencing chest pains.  He did report chest pain after 
mowing his lawn.  The examiner noted that the appellant could 
clean windows, rake leaves, weed, or slowly wax a floor 
without experiencing chest pains.  Any type of activity in 
the moderate to heavy range such as carrying 30-60 pounds, 
sawing wood, shoveling snow, climbing stairs rapidly produces 
chest pain.  The examiner noted the appellant's current 
symptoms included weakness, fatigue, chest pain on mild to 
moderate exertion, shortness of breath on exertion, dry cough 
and wheezing.

III.  Analysis

The appellant contends that a disability rating in excess of 
60 percent is warranted for his service connected 
arteriosclerotic heart disease with angina pectoris, status 
post myocardial infarctions, and severe hypertension.

Under the regulations a 60 percent evaluation is warranted 
for arteriosclerotic heart disease where there is "more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent".  38 C.F.R. § 4.104, DC 7005 
(1999).

A higher evaluation, of 100 percent, in not warranted unless 
there is "chronic congestive heart failure, or; workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent".  Id.

In this case, after review of all the evidence of record, the 
Board finds that a rating in excess of 60 percent is not 
warranted.  The medical evidence does not establish that the 
appellant is entitled to an increased evaluation for 
arteriosclerotic heart disease with angina pectoris, status 
post myocardial infarctions, and severe hypertension.  In 
making this determination, the Board places great probative 
weight on the two VA examinations, as well as the 
echocardiogram and the treatment note from April 1998.  The 
VA examinations were conducted specifically for the purpose 
of a disability evaluation, and while the appellant was 
unable to do a treadmill stress test, the examiner had a 
clear basis for his estimate of a workload capacity of 3 to 5 
METs.  The appellant reports pain on mild to moderate 
exertion.  Additionally, the echocardiogram in February 1998 
indicated left ventricular ejection fraction of 40-45 
percent, and in April 1998, the left ventricular ejection 
fraction was estimated at 55 percent.  These symptoms are 
most closely associated with a 60 percent evaluation for 
arteriosclerotic heart disease with angina pectoris, status 
post myocardial infarctions, and severe hypertension.  Id.  
His blood pressure readings are still elevated, but 60 
percent is the highest schedular rating for hypertension.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).  

The Board does not doubt the sincerity of the appellant's 
contentions regarding his belief that his disability has 
worsened, but to the extent that he contends that he should 
receive a higher rating for his cardiovascular disease due to 
his reported symptomatology, as a layperson, he is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating above 60 
percent for arteriosclerotic heart disease with angina 
pectoris, status post myocardial infarctions, and severe 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 60 percent 
for arteriosclerotic heart disease with angina pectoris, 
status post myocardial infarctions, and severe hypertension 
is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

